~ Case 7:19-mj-02337 Document 1 Filed on 09/30/19 in TXSD Page 1 of 1

. United States District Court
AO 91 (Rev 8/01) — Criminal Complaint , Southern penit of Texas

 

United States District Court SEP 3 0 2019

SOUTHERN DISTRICT OF TEXAS David J. Bradley, Clerk
McALLEN DIVISION

 

 

. \
UNITED STATES OF AMERICA

v. | ~ CRIMINAL COMPLAINT

Martin Bonifacio Ortiz-Garcia

Case Number: M-19- j 3 4 “]-M

IAE YOB: 1975
Niexico
(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about September 29, 2019 in Hidalgo County, in

the Southern District of Texas
(Track Statutory Language of Offense)
being then and there an alien who had previously been deported from the United States to Mexico in pursuance of law, and thereafter

was found near La Joya, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the Secretary ©
of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United States;

in violation of Title 8 United States Code, Section(s) ) ; 1326 (Felony)
I further state that I am a(n) Border Patrol Agent_ and that this complaint is based on the
following facts:

 

Martin Bonifacio Ortiz-Garcia was encountered by Border Patrol Agents near La Joya, Texas on September 29, 2019. The
_ investigating agent established that the defendant was an undocumented alien and requested record checks. The defendant claims to .
have illegally eritered the United States on September 29, 2019, near Hidalgo, Texas. Record checks revealed the defendant was
formally deported/excluded from the United States on July 11, 2019 through Laredo, Texas. Prior to deportation/exclusion the
- defendant was instructed not to return to the United States without permission from the U.S. Attorney General and/or the Secretary of
‘Homeland Security. On September 14, 2015 the defendant was convicted of possesion of a controled subtance and sentenced to one (1)
year confinement. :

ay “ify Drivel b Oy S$ ccokt Vv, GreersBhuen, Arsh
Yan hr ¢ @ (3 oft IS

 

Continued on the attached sheet and made a part of this complaint: oe [_|ves [x|No
Sworn to before me and subscribed in my presence, Signature of Complainant ae tee
September 30, 2019 3 - oO g YA Cw “Carlos A. Sanchez ‘Border Patrol Agent

 

 

7 Le Zs
’ Peter E. Ormsby _ ’ _ U.S. Magistrate Judge J

Name and Title of Judicial Officer mo, Signature of Judicial Officer / :

 
